Citation Nr: 1340863	
Decision Date: 12/11/13    Archive Date: 12/20/13

DOCKET NO.  00-19 629	)	DATE
	)
	)


On appeal from the decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability rating for a back disability, rated as 10 percent prior to February 5, 2013, and rated as 20 percent since February 5, 2013. 

2.  Entitlement to a disability rating for a neck disability in excess of 20 percent. 

3.  Entitlement to service connection for fatigue, to include as a sign or symptom of an undiagnosed illness.  

4.  Entitlement to service connection for a bilateral hand disorder.  


ATTORNEY FOR THE BOARD

L. Cramp, Counsel



INTRODUCTION

The Veteran had active service from June 1977 to May 1994.  

This appeal comes before the Board of Veterans' Appeals (Board) from various rating decisions of the RO in Waco, Texas.

The Veteran appeared and testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge at the RO in July 2010.  A transcript of the hearing is of record.  

In April 2011, the Board remanded the issues listed on the title page for additional evidentiary development.  The appeal has since been returned to the Board for further appellate action.  

The Board also adjudicated several other issues on appeal in April 2011.  In addition to reopening claims of entitlement to service connection for a psychiatric disability and a disability of the hands, the Board also denied a series of effective date claims regarding grants of service connection for right and left shoulder arthritis, ischemic heart disease, right foot plantar fasciitis, a back disability, and a skin disability.  The Board's decision with respect to each of those issues is final.  See 38 C.F.R. § 20.1100 (2013). 

In addition to the four issues listed on the title page, which were remanded in April 2011, the Board also remanded a claim of entitlement to service connection for a psychiatric disability.  Subsequently, in an April 2013 rating decision, the RO granted that claim.  As service connection is the complete benefit sought on appeal, the appeal is resolved.

During the course of the remand, the RO assigned an increased 20 percent disability rating for the back disability, effective February 5, 2013.  The Board has characterized the issue accordingly.  

The Board notes that at the time of the April 2011 decision/remand, the Veteran was represented by Disabled American Veterans.  At some point after that, it appears the Veteran changed representatives.  Due to the loss of the claims file, there is currently no power of attorney document of record indicating the Veteran's current representative.  The Veteran was notified of this in July 2013 and asked to identify his current representative or he would be considered as unrepresented.  He did not respond.  As there is no documentation of record granting any agency power of attorney in this case, the Veteran is considered as unrepresented in this appeal.


FINDING OF FACT

On April 5, 2013, prior to the promulgation of a decision in the appeal, VA received notification from the Veteran that a withdrawal of the appeal was requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, in response to an April 2013 rating decision which among other things resulted in the grant of service connection for a psychiatric disability, an increased rating for the back disability, and the assignment of a combined disability rating of 100 percent, the Veteran contacted VA via telephone and indicated that he was satisfied with that decision and that there were no other issues he wished to pursue.  This contact was reduced to writing via VA Form 27-0820, a copy of which is contained in the rebuilt claims file.  The Board finds that this document satisfies the requirement of 38 C.F.R. § 20.204 (b) that a withdrawal must be in writing.

As a withdrawal of all issues has been authorized by the Veteran, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.

ORDER

The appeal is dismissed.



		
C. L. KRASINSKI 
	Acting Veterans Law Judge, Board of Veterans' Appeals




